        Case 4:20-mj-70597-MAG Document 6 Filed 06/10/20 Page 1 of 1




 1

 2                                                                    Jun 1 2020

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               NORTHERN DISTRICT OF CALIFORNIA

10                                       OAKLAND DIVISION

11
      USA,
12                                                     Case No. 20-mj-70597-MAG-1
                    Plaintiff,
13                                                     ORDER FOR RELEASE FROM
              v.                                       FEDERAL CUSTODY
14
      DOUGLAS E. ANDERSON,
15
                    Defendant.
16

17
        The defendant appeared before the undersigned United States Magistrate Judge. For good
18

19   cause shown, IT IS HEREBY ORDERED that the United States Marshal and/or his

20   representatives release from federal custody the above-named defendant.

21      IT IS SO ORDERED.
22
     Dated: June 10, 2020                       ______________________________________
23
                                                LAUREL BEELER
24                                              United States Magistrate Judge

25

26

27

28
     ORDER FOR RELEASE 20-mj-70597-MAG-1
